Dismissed and Memorandum Opinion filed November 2, 2006







Dismissed
and Memorandum Opinion filed November 2, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00665-CV
____________
 
IN THE MATTER OF M.S.V., A Child
 
 
 
 

 
On Appeal from the County Court No. 3
Galveston County,
Texas
Trial Court Cause No. 00JV0294
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal, together with an affidavit
personally signed by appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 2, 2006.
Panel consists of Justices Anderson, Hudson, and Guzman.